PER CURIAM.
This appeal arises from the trial court’s second summary denial of appellant’s 3.850 motion. The case was before the trial court pursuant to this court’s decision in Owens v. State, 643 So.2d 105 (Fla. 1st DCA 1994), in which we reversed and remanded for further proceedings under rule 3.850, Florida Rules of Criminal Procedure. We must reverse and remand again because, although the trial court correctly determined that Appellant failed to request an appeal at sentencing, the court did not address Appellant’s general allegation that he requested defense counsel to file an appeal and defense counsel was ineffective in failing to do so. See, e.g., Gunn v. State, 612 So.2d 643 (Fla. 4th DCA 1993).
REVERSED and REMANDED.
BOOTH, MINER and MICKLE, JJ., concur.